Henderson, J.,
The decedent had been convicted of fornication and bastardy, and under the Act of March 31, 1860, § 37, P. L. 382, was sentenced, inter alia, to pay $7 per week for the maintenance of the child until it reached the age of sixteen years. The decedent signed a bond to assure these payments; binding his heirs and executors to the performance thereof. The inclusion of the latter clause was beyond the terms of the penal statute. Notwithstanding that fact, can the claimant recover?
*237The obligation is to pay the sentence of $7 per week — the bond did not enlarge the sentence. The sentence ceased with the death of the defendant— this decedent: Com. v. Moran, 23 Dist. R. 418; 58 Pa. Superior Ct. 362; 251 Pa. 477.
The sentence to pay $7 per week having expired by the death of the decedent, the obligation of the bond is determined.
The exceptions are dismissed and the adjudication is confirmed absolutely.